      Case 1:15-cv-00026-NONE-SAB Document 217 Filed 06/05/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY P. PERROTTE,                            )   Case No. 1:15-cv-00026-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER SETTING SETTLEMENT CONFERENCE
13          v.                                           ON DECEMBER 3, 2020, AT 9:30 A.M. BEFORE
                                                     )   MAGISTRATE JUDGE BARBARA A.
14                                                   )   McAULIFFE
     STACEY JOHNSON,
                                                     )
15                  Defendant.                       )
                                                     )
16                                                   )

17          Plaintiff Jeffrey P. Perrotte is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          This case is currently set for jury trial before a District Judge on April 27, 2021 at 8:30 a.m.

20   The Court finds that this case will benefit from a settlement conference. Local Rule 270(a). Therefore,

21   this case is be referred to Magistrate Judge Barbara A. McAuliffe to conduct a settlement conference

22   at the United States Courthouse in Fresno, California on December 3, 2020, at 9:30 a.m. The Court

23   will issue any necessary writ of habeas corpus ad testificandum in due course.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1.      This case is be referred to Magistrate Judge Barbara A. McAuliffe to conduct a

26                  settlement conference at the United States Courthouse in Fresno, California on
27                  December 3, 2020, at 9:30 a.m.

28   ///

                                                         1
     Case 1:15-cv-00026-NONE-SAB Document 217 Filed 06/05/20 Page 2 of 3



1        2.    A representative with full and unlimited authority to negotiate and enter into a binding

2              settlement shall attend in person.

3        3.    Those in attendance must be prepared to discuss the claims, defenses and damages.

4              The failure of any counsel, party or authorized person subject to this order to appear in

5              person may result in the cancellation of the conference and the imposition of sanctions.

6        4.    Defendants shall provide a confidential settlement statement to the following email

7              address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential

8              settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California,

9              93721, “Attention: Magistrate Judge Barbara A. McAuliffe.” The envelope shall

10             be marked “Confidential Settlement Statement”. Settlement statements shall arrive no

11             later than November 25, 2020. Parties shall also file a Notice of Submission of

12             Confidential Settlement Statement (See Local Rule 270(d)). Settlement statements

13             should not be filed with the Clerk of the Court nor served on any other party.

14             Settlement statements shall be clearly marked Aconfidential@ with the date and time of
15             the settlement conference indicated prominently thereon.
16       5.    The confidential settlement statement shall be no longer than five pages in length,
17             typed or neatly printed, and include the following:
18             a. A brief statement of the facts of the case.
19             b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
20                which the claims are founded; a forthright evaluation of the parties’ likelihood of
21                prevailing on the claims and defenses; and a description of the major issues in
22                dispute.
23             c. An estimate of the cost and time to be expended for further discovery, pretrial, and
24                trial.
25             d. The party’s position on settlement, including present demands and offers and a
26                history of past settlement discussions, offers, and demands.
27             e. A brief statement of each party’s expectations and goals for the settlement
28                conference, including how much a party is willing to accept and/or willing to pay.
                                                    2
      Case 1:15-cv-00026-NONE-SAB Document 217 Filed 06/05/20 Page 3 of 3



1                f. If parties intend to discuss the joint settlement of any other actions or claims not in

2                   this suit, give a brief description of each action or claim as set forth above,

3                   including case number(s) if applicable.

4
5    IT IS SO ORDERED.

6    Dated:   June 4, 2020
7                                                    UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
